Pannell, Judge.
The defendant was convicted of the offense of burglary and given a 15-year sentence, from which he appeals. The only question presented on appeal to this court was whether the fingerprints lifted from a pane of glass at the scene of the burglary were properly identified as those of the defendant which were taken at the time of the arrest. The evidence was amply sufficient for this purpose; and the taking of the latent prints and the actual prints, the transmission to the State Crime Laboratory for comparison and return was properly accounted for at each step, and testimony of the similarity presented.

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.